Case: 12-15219   Date Filed: 06/03/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15219
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:12-cr-00002-BAE-GRS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JANE DOE,
a.k.a. Erika Guerra,
a.k.a. Karina,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (June 3, 2013)

Before CARNES, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-15219     Date Filed: 06/03/2013    Page: 2 of 3


      Jane Doe, whose real name remains unknown, pleaded guilty to one count of

fraudulent use of a social security number. She appeals her 24-month sentence,

contending that the district court improperly varied upward from her guidelines

range of 10 to 16 months. She argues that her sentence is substantively

unreasonable and that the district court did not adequately consider the 18 U.S.C. §

3553(a) factors.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

(2007). “[A] district court has considerable discretion in deciding whether the §

3553(a) factors justify a variance and the extent of one that is appropriate.” United

States v. Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009) (quotation marks omitted).

We will vacate a sentence “if, but only if, we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Irey, 612

F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation marks omitted). Even if we

might have reasonably concluded that a different sentence was appropriate, that is

not enough to justify reversal. Shaw, 560 F.3d at 1238.

      At Doe’s sentence hearing the district court stated that it had considered her

sentencing memorandum, which argued that the court should take into account the


                                           2
              Case: 12-15219     Date Filed: 06/03/2013    Page: 3 of 3


fact that Doe was the mother of four children, three of whom had special needs,

and that she was expecting a fifth child. The court also stated that it had

considered the guidelines range and the § 3553(a) factors. United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005) (holding that the district court need not discuss

each factor individually and acknowledging that it has considered the § 3553(a)

factors is enough).

      The court emphasized the hardship suffered by the victim of Doe’s crime,

who had spent years trying to remedy the problems arising from Doe’s use of her

name, birthdate, and social security number. Rejecting Doe’s story that when she

was brought to the United States as a minor, her family directed her to use the

name of her “half-sister,” Ericka Guerra, the court remarked that Doe “continues to

maintain that her true name is Ericka Guerra, and her date of birth is the same as

the true Ericka Guerra.” Taking into account the fact that Doe was pregnant, the

court recommended confinement at a facility that would enable her to care for and

bond with her infant. The district court did not abuse its discretion in imposing an

above-the-guidelines sentence of 24 months imprisonment, which was less than

half of the five-year statutory maximum for Doe’s offense.

      AFFIRMED.




                                          3